Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be CN109962268. 
CN109962268 teaches a thermal management method for a fuel cell vehicle. The thermal management system of the fuel cell automobile comprises a fuel cell subsystem, a power cell subsystem, a passenger compartment heating subsystem, and a heat exchange control subsystem. The method includes detecting a current ambient temperature. When the current ambient temperature is more than or equal to an ambient temperature threshold for the power battery in the power battery subsystem to be kept warm and the passenger compartment heating subsystem to be heated, the fuel cell automobile enters a normal ambient starting mode, otherwise, the fuel cell automobile enters a low-temperature ambient starting mode. The thermal management method for the fuel cell automobile solves the problems of quick starting of the fuel cell and heat preservation of the power cell at low temperature (abstract).
CN109962268 neither teaches nor renders obvious the instantly claimed method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        January 10, 2022